internal_revenue_service number release date index number ----------------------------------- ----------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b04 plr-110683-19 date date in re ------------------------------------ legend ------------------------------- decedent ---------------------------------------------------------------- --------------------------- date spouse --------------------------------- ---------------------------------------------------------------- trust ---------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- attorney ----------------------------------------------------------------------------- ------------------------ dear --------------- this letter responds to your personal representative’s letter of date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 and a reverse_qtip_election under sec_2652 of the internal_revenue_code code the facts and representations submitted are as follows decedent died on date survived by spouse decedent established a revocable_trust trust which was amended and restated several times before his death article iii plr-110683-19 of decedent’s will provides that the residue of decedent’s estate passes to trust article iii and article iv of trust simultaneously provide that such trust is to be divided into two separate trusts a family_trust and a marital trust marital trust is for the benefit of spouse and is the subject of this letter_ruling article iii paragraph a of trust provides that the trustee shall divide the family_trust into two trusts the family gst exempt trust and the family gst nonexempt trust the family gst exempt trust is to hold a portion of the family_trust based on the amount of the exemption from generation-skipping_transfer gst tax available to decedent’s estate the family gst nonexempt trust is to hold the balance article iv paragraph a provides that the trustee shall divide the marital trust into two trusts the marital gst exempt trust and the marital gst nonexempt trust the marital gst exempt trust is to hold a portion of the marital trust based on the amount of the exemption from generation-skipping_transfer gst tax available to decedent’s estate after allocation to the family_trust the marital nonexempt trust is to hold the balance article iv paragraph d of trust provides that the trustee may elect and to the extent the trustee elects shall direct decedent’s executor to elect to treat any part or all of the marital gst exempt trust and the marital gst nonexempt trust as qualified_terminable_interest_property qtip for federal estate_tax purposes article iv paragraph a of trust provides that during spouse's lifetime the income of the marital gst exempt trust and the marital gst nonexempt trust is to be paid to spouse the trustee must dispose_of unproductive property to the extent spouse directs in writing principal of the marital gst exempt trust and the marital gst nonexempt trust may be paid to spouse for her support and health taking into account her income known to the trustee article iv paragraph d provides that upon spouse’s death the principal of the marital gst exempt trust and the marital gst nonexempt trust shall be distributed to or for such one or more of decedent’s descendants in such proportions and subject_to such trusts powers and conditions as spouse appoints by will article iv paragraph e provides that any unappointed portion of the marital gst exempt trust passes to the family gst exempt trust article iv paragraph f provides that any unappointed portion of the marital gst nonexempt trust passes to the family gst nonexempt trust spouse is executor of decedent’s estate spouse engaged attorney to prepare decedent's form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate plr-110683-19 attorney failed to correctly make the qtip_election for the marital exempt gst_trust and the marital nonexempt gst_trust as a result no qtip_election and reverse_qtip_election were made for the marital property you have requested an extension of time under sec_301_9100-1 and sec_301_9100-3 to make a qtip_election under sec_2056 to treat marital trust as qtip property and to make a reverse_qtip_election under sec_2652 with respect to the marital exempt gst_trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life as defined in sec_2056 and iii to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date plr-110683-19 sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of over the applicable_fraction determined for the trust sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 of the generation-skipping_transfer_tax regulations provides that provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies plr-110683-19 sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the executor of decedent’s estate is granted an extension of time of days from the date of this letter to make a qtip_election with respect to the marital gst exempt trust and the marital gst nonexempt trust and a reverse_qtip_election with respect to the marital gst exempt trust the election should be made on an amended form_706 and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the form_706 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury plr-110683-19 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely associate chief_counsel passthroughs and special industries by leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
